Citation Nr: 1640798	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  10-36 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral heel/Achilles disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1976 to May 1980. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified before the undersigned in February 2013 and a copy of that transcript is of record.

In a September 2014 decision, the Board remanded the issue above and the issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for tinnitus.  In a February 2015 rating decision, the Appeal Management Center (AMC) granted service connection for bilateral hearing loss and tinnitus.  As this is considered a full grant of the benefits sought on appeal, the issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Board notes that the Veteran has filed a claim for a bilateral heel disability.  However, based on the diagnoses of record, the issue has been recharacterized as seen on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  


FINDING OF FACT

The Veteran's bilateral heel/Achilles disability did not manifest during, or as a result of, active military service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral heel/Achilles disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted and  the division of responsibilities in obtaining evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  These notice requirements were accomplished by a letter sent in September 2008, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records and post service private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records relevant to the issues being adjudicated below that have not been requested or obtained.

The Veteran was afforded a VA examination in November 2014 and an addendum opinion in January 2015.  The Board finds that the January 2015 VA examination report is adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in February 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

The Board also finds that that the RO has substantially complied with the September 2014 remand directives which included providing the Veteran the opportunity to identify outstanding records and affording the Veteran a VA examination.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that he has a bilateral heel disability due to his military service.  Specifically, the Veteran has asserted that his disability is due to 24 hours of Kitchen Police (KP) duty and running two miles several days later even though he was on a profile for his feet.  See February 2013 Board hearing.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2015).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the evidence of record, the Veteran has a current diagnosis of osteoarthritis of the bilateral feet and a diagnosis of a "tiny enthesophyte" at the superior insertion of the bilateral Achilles, as illustrated by the November 2014 VA examination.  

The Veteran's service treatment records show that the he was treated for bilateral foot pain and bilateral Achilles pain.  As such, the Veteran's claim turns on whether his currently diagnosed bilateral heel/Achilles disability is related to his military service.  

In this regards, the Veteran's service treatment records show that in June 1976 the Veteran was treated for left heel pain.  The Veteran was placed on a 21 day profile, x-rays were taken and 10 days of wet heat prescribed.  The Veteran was instructed to return to the clinic as needed.  

Another June 1976 service treatment record shows that the Veteran was placed on a physical profile of no marching over 1/4 miles in one hour, no standing over 15 minutes in an hour, no jumping, no stopping, no heavy lifting, no running or double timing, no one mile run, no run dodge jump, no inverted crawl and no shuttle run.   

A May 1977 service treatment record shows that the Veteran was treated for right foot pain.  There was tenderness on the plantar surface of the foot following a cross country run.  

A July 1977 service treatment record shows that the Veteran presented with pain on the top of his right foot while standing.  The injury was due to the dropping of an ammo box onto the dorsum of his foot.  There was no dislocation.  There was tenderness over the 3-4-5 metatarsals with toe flexion.  X-rays were negative for fractures.  The examiner diagnosed "ST wound" and possible tender synovitis.  The examiner prescribed a soft shoe, ice and pain medication.  

A January 1978 service treatment record shows that the Veteran was treated for a sore heel.  

Another January 1978 service treatment records shows that the Veteran presented with recurrent right heel pain involving the plantar-inferior aspect of the calcaneus (heel).  The radiographs were negative for bony abnormalities.  The Veteran was placed on profile.  

A May 1979 service treatment record shows that the Veteran presented with dorsal bruising of the left foot. 

In November 1979 and December 1979 the Veteran presented with tenderness involving the superior-inferior aspect of the Achilles insertion.  The x-rays were negative for calcification and/or bony changes (spurring) at the insertion of the tendon.  The diagnosis was Achilles tendonitis. 

Another December 1979 service treatment record shows that the Veteran was again seen for tendonitis.  The examiner noted that the tendonitis was resolved.  The Veteran was prescribed no running over two miles for one week and if the pain returns no running until resolved.  

A March 1980 service treatment record shows that the Veteran did not desire a separation examination.  

Post-service private treatment records dated September 1990 to June 2002 are absent of any complaints, treatment or diagnosis of a bilateral heel/Achilles disability.  
In a September 2009 private statement, Dr. Watts notes that the Veteran was treated for bilateral heel pain.  Dr. Watts noted that the Veteran had stress fractures years ago in the Army in 1976 when he was on KP duty.  Dr. Watts noted that the Veteran's heels hurt and ache when he stands or walks, especially on cement.  Dr. Watts stated that he saw some sclerosis in the subtalar area, probably indicative of mild osteoarthritis in the right heel.  Dr. Watts noted that there may be some damage to the joint in the facet area with some bone that looks like there may be a butting in this area.  Dr. Watts noted that he spoke with the Veteran about this briefly and he does think that it probably related to stress fracture that he had years ago and some collapse in this area, which is mild.   

In an August 2009 statement, the Veteran's father reported that his son sustained stress fracture in his heels while performing extended KP duty.  The Veteran's father noted that since leaving the Army the Veteran has had pain in his heels when walking or standing for long periods of time.  

In an October 2009 statement, the Veteran's wife reported that the Veteran has had pain in his heels since his stress fracture injury while in the military.  

At the February 2013 Board hearing the Veteran testified that during basic training he had to do two back to back 12 hours shifts of KP duty.  He reported that he went to sick call and was diagnosed with clinical stress fractures.  The Veteran reported that he was then placed on a profile due to his feet.  The Veteran reported that two to three days later he had to do a two mile run despite his profile.  The Veteran reported that his heel pain has bothered him ever since service and he just worked through the pain.  

The Veteran was afforded a VA examination in November 2015.  The examiner noted bilateral clinical stress fractures diagnosed in June 1976.  The examiner also noted a November 1979 service treatment record documented recurrent pain in right calcaneus and radiographs were obtained to rule out spur and radiographs were negative.  The examiner noted the diagnosis of insertional Achilles tendonitis and the Veteran being advised of no marching.  The examiner also noted a July 1977 treatment record that documented an injury to the right foot and that the Veteran complained of pain and swelling to the foot after dropping a box of ammo on top of the foot.  The examiner noted that the findings were noted as suggestive of possible tenosynovitis and the x-rays were negative.  

The examiner noted that x-rays taken at the time of the current examination revealed minimal degenerative changes of the feet.  The examiner stated that based on her physical examination findings and review of the Veteran's medical records, it was her opinion that the Veteran's complaint of continued bilateral heel pain was at least as likely as not associated with osteoarthritis.  She explained that she was unable to reproduce direct plantar or posterior heel pain on physical examination that would be consistent with history of clinical stress fracture and or current insertional Achilles tendonitis.  The examiner explained that pain as described by the Veteran was subjective and occurred with weight bearing and was relieved with non-weight bearing and/or rest as well as shoe inserts.  The examiner noted that the pain associated with osteoarthritis was consistent with the Veteran's symptoms which was aggravated with weight bearing activities and relieved with rest.

The examiner also noted that her review of radiographs noted some mild sclerosis of the subtalar joints consistent with mild osteoarthritis bilaterally.  The examiner explained that this finding could be sequellae of previous clinical stress fracture as previously documented in June 1976 medical records for the left heel pain.  The examiner explained that this however was only speculative and the presence or absence of stress fracture cannot be confirmed in the absence of radiographic findings.  The examiner also explained that a review of Veteran's medical records did not support documented complaint of recurrent and/or prolonged left heel pain.  The examiner noted that at the time of the examination the Veteran did relate mild pain with manipulation and range of motion of bilateral subtalar joints which is consistent with osteoarthritis.

The examiner also noted that there was also a small enthesiophyte as documented on radiographs at the Achilles insertion of the bilateral calcaneus.  The examiner explained that this finding was supportive of insertional Achilles tendonitis in the appropriate setting.  The examiner noted that the Veteran's medical records support the complaint of right heel pain as documented in November 1979 and December, 1979, at which time insertional Achilles tendonitis was diagnosed, subsequently treated and noted to be resolved as documented in December 1979.  The examiner explained that despite documented resolution, insertional Achilles tendonitis can wax and wane depending on activity level, shoe gear, etc.  The examiner noted that the remainder of Veteran's bilateral heel pain as documented in medical records was for acute trauma in July 1977 and bruising in May 1979.  The examiner noted that the May 1977 record was illegible.

The examiner also noted that she had have reviewed the September 2009 private etiology opinion and agreed with the recorded opinion which was speculative as were her findings.  She stated that she agreed the Veteran related continued pain since military service as well as family's documented support of the Veteran's bilateral heel pain.  She explained that however, clinical correlation of pathology was/is difficult to ascertain.  She concluded that it was her medical opinion that the Veteran's bilateral heel pain was likely associated with mild osteoarthritis.  She also noted that insertional Achilles tendonitis of the right foot could additionally wax and wane depending on Veteran's activity level.

In a January 2015 addendum opinion an examiner noted the Veteran's service treatment records, the September 2009 private statement and the Veteran's lay statements at the November 2014 VA examination.  The examiner explained that although stress fracture confirmation on initial plain films are less than 50 percent on most stress fractures, current radiographic literature strongly suggested that healed stress fractures are visualized on films approximately four weeks into the osteoblastic bone formation and osteoclastic bone remodeling periods of bone healing.  The examiner cited (Fields, Karl B. Stress fractures of the tibia and fibula.  http://www.uptodate.com.dcvamc.idm.oclc.org/contents/stress-fractures-of-the-tibia-and-fibula?source=machineLearning&search=stress+fracture+on+films&selectedTitle=2%7E150&sectionRank=4&anchor=H5#H5).  The examiner explained that specifically, the "periosteal elevation, cortical thickening, sclerosis, or a true healed fracture line are positive findings" seen on radiographs taken three to four weeks following clinical suspicion of stress fractures and cited (Fields, Karl B. Stress fractures of the tibia and fibula. http://www.uptodate.com.dcvamc.idm.oclc.org/contents/stress-fractures-of-the-tibia-and-fibula?source=machineLearning&search=stress+fracture+on+films&selectedTitle=2%7E150&sectionRank=4&anchor=H5#H5).  The examiner concluded that therefore, it was less likely than not that the Veteran experienced radiographic signs of stress fracture because the objective findings on radiographs taken in 1977 to 1979 were negative for bony changes consistent with healed stress fractures.

The examiner also explained that all lay statements, to include those of the Veteran's wife and Veteran's father, were reviewed with care and consideration.  The examiner concluded that it was his opinion that the weight of the medical evidence, to include a comprehensive review of new and material evidence, VA examinations, the Veteran's lay statements and board hearing, both for and against a conclusion is "not" evenly divided and thus not reasonable in its medical soundness to find in favor of causation as it is to find against causation.  The examiner explained that when the weight of the medical evidence and lay statements, both for and against a conclusion, are "not" evenly divided, it is medically sound to find in favor of causation as it is to find against causation.  The examiner explained that therefore, it was less likely than not that the Veteran's claimed heel condition is related to and caused by his time in military service because of the lack of medically-based, clinical and radiographic evidence of stress fractures and/or heel injury significant to cause degenerative joint disease of the rear foot complex.  

The examiner also noted the clinical findings of the November 2014 VA examination and noted that in his September 2009 private statement, Dr. Watts provided his personal interpretation of unspecified films taken of the feet.  The examiner noted that Dr. Watts indicated that there was "some sclerosis in the subtalar area, probable indicative of mild osteoarthritis of the right heel.  The examiner also noted that Dr. Watts noted that there may be some damage to the joint in the "facet area with some bone that looks like there may be a butting in this area....I do think it is probably related to stress fractures that he had years ago and some collapse in this area, which was mild".  The examiner explained that however, current radiological standards clearly and unmistakable dictate specific imaging technique, film angles, film quality and professional board certification that require formal radiological reporting methods not supplied in this reading.  The examiner concluded that therefore he was in full agreement with the conclusions of the November 2014 VA examiner.  

The examiner also noted the November 2014 radiological findings.  The examiner explained that collectively, the radiographs were silent for bony changes associated with the region of the heel.  The examiner explained that in the alternative, the degenerative changes of the first metatarsophalangeal joints involved the forefoot complex rather than the rear foot complex associated with the heel.  In addition, the report indicated that the joint spaces are relatively well preserved with normal bone mineralization and alignment.  The examiner concluded that it was therefore, less likely than not that the Veteran's heel conditions related to any osteoarthritic changes at the insertion of the plantar fascia and/or talocalcaneal joints, bilateral because of the inability of the 2014 examiner to illicit discomfort of the plantar aspect of the heel on physical examination and the lack of radiological evidence of post healed stress fractures of the heel region, bilaterally.  The examiner further concluded that it was less likely than not that the nature and etiology of the Veteran's claimed bilateral heel conditions related to and/or caused by his time in military service because of the lack of supportive radiographic and medically-based, clinical evidence to support active duty stress fractures of the heels and/or moderate, severe and/or permanent injury/events of the right and left heels for osteoarthritic heel and/or foot pathology.

The examiner also noted that in December 1979, the Veteran presented with right Achilles tendonitis following a run.  The examiner noted that this condition resolved in one week.  The examiner concluded that therefore, it was as least as likely as not that the Veteran's claimed right Achilles condition was acute, self-limiting and transient.  The examiner noted that in the alternative, the active duty and presumptive period records were silent for a left Achilles tendonitis.

The examiner also noted that the November 2014 radiographs provided the following observations: "There is a tiny enthesophyte at the insertion of the Achilles tendon on the calcaneus", bilaterally.  The examiner noted that he was in full agreement with the 2014 VA examiner's conclusions.  The examiner also explained that rheumatologically, enthesophytes are defined as "an abnormality involving an attachment of a tendon or ligament to bone (enthesis), seen as an erosion and proliferation of adjacent bones, reactive sclerosis, syndesmophyte formation, bone eburnation are seen; the bones may have a frayed, irregular surface or a fluffy appearance".  The examiner cited (McGraw-Hill Concise Dictionary of Modern Medicine. (c) 2002 by the McGraw-Hill Companies, Inc. http://medical-dictionary.thefreedictionary.com/enthesopathy).  The examiner explained that pathophysiologically, enthesopathy occurs with recurrent micro trauma at the insertion of the Achilles tendon on the periosteum.  The examiner concluded that therefore, it is as least as likely as not that the "tiny enthesophyte" at the superior insertion of the Achilles relates to his normal and natural aging process.  The examiner concluded that in the alternative, it is less likely than not that the Veteran's enthesophytes related to and caused by his military service because of the lack of medically-based, clinical and radiographic evidence to support chronic right and/or left Achilles injury.

Based on the above, the Board finds that the most competent and credible evidence is against a finding of service connection.  

At the outset, the Board acknowledges the September 2009 private statement.  However, the Board finds that the September 2009 private opinion is speculative in nature.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  Additionally, the examiner did not reconcile his conclusions regarding in-service stress fractures with the Veteran's service treatment records which showed x-rays were repeatedly noted as normal.  

In contrast, the Board finds the January 2015 VA opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the January 2015 opinion was provided by a VA medical officer who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinions are shown to have been based on a review of the Veteran's claims file, and are accompanied by a sufficient explanation.  The VA examiner also considered and acknowledged the other lay and medical evidence of record.  The VA examiner also provided a detailed explanation for why the Veteran did not suffer from stress fractures in service based on x-rays taken close in time to his injuries and why despite the lay statements of symptoms since service, the evidence of record is against a finding that the Veteran suffered a chronic injury in-service or an injury severe enough to lead to osteoarthritis or his current Achilles condition.  

The Board acknowledges the Veteran's assertions that his current bilateral heel/Achilles disability is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of osteoarthritis of the bilateral feet of a "tiny enthesophyte" at the superior insertion of the bilateral Achilles, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms any opinion regarding whether the Veteran's currently diagnosed bilateral heel/Achilles disability is related to his in-service complaints requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his osteoarthritis of the bilateral feet and "tiny enthesophyte" at the superior insertion of the bilateral Achilles are related to his military service.  

In regard to continuity of symptoms and presumptive service connection, the Board finds that the Veteran's disabilities are properly afforded such consideration, as arthritis is an enumerated condition under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  The Board acknowledges the Veteran's assertions that he has had pain continuously since service and the lay statements of record which detail personal observations.  However, any relationship between the current disability and the symptoms experienced over the years must be established by medical evidence because a disease process affecting the heels and the Achilles may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  Thus, the Board does not find that the lay statements of pain since service constitute competent and credible evidence of a nexus between the Veteran's military service and the currently diagnosed disabilities.  As discussed above, the most probative medical opinion concluded that in-service radiographs were against a finding of in-service stress fractures, the evidence is against an in-service injury significant enough to cause degenerative joint disease in the rear foot complex, and the evidence is against a finding of a chronic Achilles injury in service.  Therefore, the Board places more probative value on the January 2015 VA examination in determining the etiology of the Veteran's condition.  

Furthermore, the most competent and credible evidence of record is against a finding that that the Veteran's disabilities manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307 (a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with osteoarthritis of the bilateral feet and "tiny enthesophyte" at the superior insertion of the bilateral Achilles until several years after service.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for a bilateral heel/Achilles disability is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


